89 F.3d 850
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lorenzo Fuentes JIMENEZ, Plaintiff-Appellant,v.Bill R. STORY, Warden and unknown defendant, Defendant-Appellee.
No. 95-1468.(D.C.No. 95-S-2368)
United States Court of Appeals, Tenth Circuit.
June 26, 1996.

ORDER AND JUDGMENT*
Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**
PAUL J. KELLY, Jr., Circuit Judge.


1
Mr. Jimenez, an inmate appearing pro se, appeals from the dismissal of his civil rights complaint and action brought pursuant to 42 U.S.C. § 1983.   Because his complaint seeks relief not limited to monetary compensation, and he has failed to comply with the administrative grievance procedure, see 28 C.F.R. § 542.10-.16 (1994), his claim is properly dismissed as he has failed to exhaust administrative remedies.  See McCarthy v. Madigan, 503 U.S. 140, 144-45 (1992).   We additionally note that Mr. Jiminez's petition fails on the merits because the Sentencing Reform Act did not require a release as of October 31, 1992, as he contends.


2
AFFIRMED. We GRANT Mr. Jimenez's Motion for Leave to Proceed on Appeal Without Prepayment of Costs or Fees.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause is therefore ordered submitted without oral argument